SOSA, Senior Justice, specially concurring. I Concur in the holding that this is not a proper matter for the issuance of an alternative writ. However, I do not concur in the reaffirmance of State v. Aqui because I feel the Court of Appeals in their Opinion properly held that under the circumstances of State v. Aqui, good time credit should be awarded under both the equal protection and due process clauses of both the New Mexico and the United States Constitutions. Therefore, I concur in this result only. Walters, Justice, specially concurring. I agree with Senior Justice Sosa and concur solely in the result. The writ was improvidently issued and should be quashed.